Citation Nr: 0603121	
Decision Date: 02/02/06    Archive Date: 02/15/06	

DOCKET NO.  03-32 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1968.  
He served in Vietnam from August 1966 to August 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Atlanta, Georgia, that denied entitlement to the 
benefits sought.

The Board notes that a review of the record discloses that 
the veteran has been in receipt of a permanent and total 
disability rating for pension purposes, from September 3, 
2003.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained, and all due 
process concerns have been addressed.

2.  The record contains no credible supporting evidence of 
in-service resource.

3.  The veteran does not have PTSD attributable to his active 
service.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§1110, 1154, 
5107 (West 2002); 38 C.F.R. §§3.102, 3.103, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  
In the interest of clarity the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent laws and regulations and their application to the 
evidence of record.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103 
A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. §§3.102, 
3.156 (a), 3.159, 3.326 (a) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information or evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; (4) 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. §5103 (a) 
(West 2002); 38 C.F.R. §3.159 (b) (2005).

With respect to element (1), the RO sent the veteran a VCAA 
notice letter in July 2001 and another one in March 2002, 
regarding his service connection claim for PTSD.  These 
communications informed him what evidence and information was 
required to establish entitlement to service connection.

Further, subsequent to a remand by the Board in January 2005, 
the veteran was sent another letter from the Appeals 
Management Center of VA in March 2005.  This informed the 
veteran of the status of his appeal.  He was again informed 
what the evidence had to show to support the appeal and he 
was told how VA would help him obtain evidence for his 
appeal.

In addition, in the rating decision dated in January 2003, in 
a statement of the case in August 2003 and in a supplemental 
statement of the case in November 2005, VA specifically 
outlined what was required to establish entitlement to 
service connection for PTSD.  These communications, in 
addition to the letters regarding the VA's duties to notify 
and assist, indicate that the veteran was more than 
adequately notified of the information and evidence necessary 
to grant his claim.

The VCAA letters also satisfy the second and third elements 
of the duty to notify by advising the veteran of the types of 
evidence he was responsible for obtaining and of the types of 
evidence VA would undertake to obtain.  Specifically, these 
letters explained that VA would help the veteran get evidence 
such as medical records, employment records or records held 
by other Federal agencies, but also indicated that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

Finally, with respect to the fourth element, the letters, 
particularly the March 2005 communication, asked the veteran 
to send information describing additional evidence he wanted 
VA to request on his behalf or to send the evidence himself.  
The letters informed the veteran where and when to send such 
evidence.  This information provided the veteran with 
adequate notice of the fourth element of the duty to notify.  
The veteran was told to provide any additional information 
that he could recall regarding his claimed stressors.  He was 
informed that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.

The Board notes that in Pelegrini, the Court also held that 
VCAA notice should be given before an additional decision is 
issued on the claim by agency of original jurisdiction.  
Pelegrini, 18 Vet. App. at 119-120.  In this case, the 
initial VCAA notice was timely given in July 2001, prior to 
the initial agency of original jurisdiction decision in 
January 2003.

With regard to the duty to assist, the VCAA also requires VA 
to make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. §5103 A; 38 
C.F.R. §3.159.  This duty to assist contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and opinion when necessary to 
make a decision on the claim.  38 C.F.R. §3.159 (c) (4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
VA medical records have been associated with the claims file.  
In addition, VA requested information from the U. S. Army and 
Joint Services Record Research Center (JSRRC), formerly the 
U. S. Armed Services Center for Unit Records Research (CURR) 
on two separate occasions, once in January 2003 and again in 
June 2005.  Information has been provided with respect to the 
veteran's claimed stressors.  Accordingly, the Board 
concludes that VA has more than fulfilled its duty to assist 
the veteran in this case.

In view of the foregoing, the Board finds that VA has 
complied with the VCAA notification and assistance 
requirements and has obtained and developed all evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

In general, service connection will be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110; 38 
C.F.R. §3.303.  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §3.303 (d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

In deciding the merits of the claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of a possible outcome.  There must be at least an 
approximate balance of positive and negative evidence in 
order for the appellant to prevail.  In Id. 56.

With regard to PTSD, service connection requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. §1154 (b).  When an appellant is found to have 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the incurrence of 
the claimed inservice stressor.  38 U.S.C.A. §1154 (b); 38 
C.F.R. §3.304.

If the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
incurrence of the claimed stressor, and his testimony must be 
corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
veteran's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

Discussion

A review of the veteran's military personnel records 
discloses that he served in Vietnam from August 1966 to 
August 1967.  His principal duty assignment was listed as a 
light vehicle driver with Headquarters and Headquarters 
Company, 18th Engineer Brigade, United States Army, Pacific.

In an undated communication of record, the veteran reported 
that while in Vietnam he was a combat demolitions specialist 
with the 937th Combat Engineers of the 101st Airborne 
Division.  The personnel records available to the Board do 
not reflect this assignment.  As part of the Board's remand, 
the veteran was to provide more information that might help 
corroborate this statement.  However, he has not submitted 
any additional information.

The evidence of record also includes testimony given by the 
veteran at a hearing before the undersigned traveling 
Veterans Law Judge at the Atlanta RO in October 2004.  At 
that time, the veteran provided the name of an individual who 
was allegedly hit by mortar fire and killed while on an 
assignment with him.  The veteran could not recall the 
specific day or month of the incident, but he was able to 
provide the name.  He stated the individual's name was 
"Specialist Ralph Slone, (S-L-O-N-E)?"  The Vietnam Veterans 
Memorial Directory of Names shows the surname of several 
individuals from the Army named Sloan, S-L-O-A-N, but no one 
with the surname Slone, S-L-O-N-E.  None of the Sloans listed 
had the first name of Ralph.

Following the Board's remand in January 2005, a request was 
made of the JSRRC (formerly the CURR), and a response was 
received in the summer of 2005.  The response revealed that a 
review had been done on the Operational Reports-Lessons 
Learned of the 18th Engineer Brigade for the period ending 
July 31, 1967.  The materials documented the unit's mission, 
to include the upgrading of airfields in various locations.  
The mission also included the opening and upgrading of major 
lines of communication.  However, the information did not 
document enemy attacks or unit casualties.  It was further 
noted that available U. S. Army casualty files did not 
document an individual named "Ralph Sloan" or "Ralph Slone" 
as having been wounded inaction or killed in action in 
Vietnam in 1967 reported by either the 18th Engineer Brigade 
or 101st Airborne Division.

With this in mind, the Board notes that as discussed above, 
38 C.F.R. §3.304 (f) sets forth the three elements required 
to establish service connection for PTSD.  All three must be 
present in order for service connection to be warranted.  
Attempts were made to help the veteran corroborate his claim 
of inservice stressors, but the JSRRC has not been able to 
verify that a mortar attack killed the individual to whom the 
veteran referred in his testimony.  Additionally, as noted 
above, a search of the Vietnam Memorial Directory of Names 
does not reveal anyone with the name given by the veteran as 
having been killed while serving in Vietnam.

Thus, while the record shows the veteran was given a 
diagnosis of PTSD on one occasion in 2000, there is no 
credible supporting evidence that the claimed stressors cited 
by the veteran actually occurred.  He has not submitted any 
evidence to support his assertion that any stressful event or 
events occurred.  The only evidence of claimed stressors 
consists of reports by him, but these reports are not 
substantiated.  The Board therefore finds that there is no 
credible supporting evidence of the claimed stressors.  Thus, 
while the veteran may have been accorded a diagnosis of PTSD, 
it is based on information provided by him, information that 
is not verified by the evidence of record.



In view of the foregoing, the Board finds the preponderance 
of the evidence is against the claim for service connection 
for PTSD.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


